DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3a” has been used to designate both the second overlap portion and the tip end, in [0045].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibbard (US 2007/0036659).
	Regarding claim 1, Hibbard teaches a protective cover system (6) for protecting a leading edge (5a) of a wind turbine rotor blade (5) from erosion, the protective cover system comprising:
a first protective cover (6) and a second protective cover (6), both including a polymer ([00127]) and being pre-formed into a curved shape so as to accommodate at least a part of the wind turbine rotor blade (Figs 7 shows the covers being formed to fit a blade) to be protected, each of the first protective cover and second protective cover has a tip end (shown in Figs 5b and 5c, the tip and root are formed at the junction 7) and a root end (shown in Figs 5b and 5c, the tip and root are formed at the junction 7), wherein the first protective cover comprises a first overlap portion (10a) at the root end, and the second protective cover comprises a second overlap portion (10b) at the tip end, 
wherein a shape of the first overlap portion (Figs 5b and 5c showing 10a) is substantially complementary to a shape of the second overlap portion (Figs 5b and 5c showing 10b) such that when overlapping the first overlap 
Regarding claim 2, Hibbard teaches the first overlap portion tapers at least partly towards the root end of the first protective cover (Fig 5b), and the second overlap portion tapers at least partly towards the tip end of the second protective cover (Fig 5b).
Regarding claim 3, Hibbard teaches each of the first overlap portion and the second overlap portion comprises at least one step (Figs 5b and 5c).
Regarding claim 5, Hibbard teaches one of the first protective cover and the second protective cover comprises a protruding element (Fig 5c, the protruding part from 10a) in the respective first overlap portion or the second overlap portion, and wherein the other one of the first protective cover and the second protective cover comprises a recess (Fig 5c, part in 10b where the protruding part of 10a fits) in the other respective first overlap portion or the second overlap portion, wherein the recess is arranged to accommodate the protruding element (Fig 5c).
Regarding claim 6, Hibbard teaches the recess is a hole and the protruding element is nipple-shaped (Fig 5c).
Regarding claim 9, Hibbard teaches the first protective cover and the second protective cover are pre-formed into a curved shape in a lateral direction (Figs 5a-d) and extend from their tip end to their root end in a longitudinal direction (Figs 5a-d), wherein at least one of the first protective cover and the second protective cover has a centerline 
Regarding claim 10, Hibbard teaches the first and second protective covers  are pre-formed into a curved shape in a lateral direction and extend from their tip end to their root end in a longitudinal direction (Figs 5a-d), wherein each of the first and second protective covers has a centerline (Fig 5a) running in the longitudinal direction, and a first outer edge (Fig 5a, outer edge on 9a side) and a second outer edge (Fig 5a, outer edge on 9b side), both running in parallel to the centerline (Fig 5a), wherein the first and second protective covers have a thickness along their centerline (Fig 5a), wherein the thickness tapers off towards the respective first and second outer edges (Fig 7f).
Regarding claim 11, Hibbard teaches the first protective cover and the second protective cover are pre-formed into a curved shape in a lateral direction (Figs 5a-d) and extend from their tip end to their root end in a longitudinal direction (Fig 5a), wherein at least one of the first protective cover and the second protective cover is curved in the longitudinal direction and/or tapers in the longitudinal direction (Fig 5b), towards the tip end (Fig 5b).
Regarding claim 12, Hibbard teaches a length of at least one of the first and second protective cover amounts to about 2000 mm at maximum ([0098] and [0106]).
Regarding claim 13, Hibbard teaches at least one of the first protective cover and the second protective cover comprises a printed centerline (9, C) on its outer surface (Figs 7a-b, the distance means is on the outside of the protective cover) to facilitate the mounting onto a leading edge of a wind turbine blade.
Regarding claim 14, Hibbard teaches the protective cover system is connected to the wind turbine blade along a leading edge (5a) of the blade (Fig 3).
Regarding claim 15, Hibbard teaches a method for mounting a protective system (6) to a leading edge (5a) of a wind turbine rotor blade (5) from erosion, the method comprising:
providing a wind turbine blade (5), a first protective cover (6) and a second protective cover (6) according to one of claim 1, and an adhesive (11a, [0113]); 
applying the adhesive on the wind turbine blade and/or on an inner surface (11) of the first protective cover and the second protective cover (Fig 4, [0100]);
placing the first protective cover onto the wind turbine blade (Fig 4, [0089]);
placing the second protective cover onto the wind turbine blade (Fig 4, [0089]), wherein the placing the second protective cover onto the wind turbine blade involves arranging the first overlap portion and the second overlap portion such that the first overlap portion and the second overlap portion overlap (Figs 5a-c);
applying further adhesive between the first overlap portion and the second overlap portion ([0113]); and
allowing the adhesive to firmly connect the first protective cover and the second protective cover to the wind turbine blade ([0089, 0113]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard in view of Nissen (US 2018/0029699).
Regarding claim 4, Hibbard does not explicitly set forth that the step is at least partly rounded.
Nissen teaches that the step (Fig 8) is at least partly rounded (Fig 8), to allow the joint to deform in response to strain experienced by the blade ([0004]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of  Hibbard with the teachings of Nissen to have the step is at least partly rounded, to allow the joint to deform in response to strain experienced by the blade.
Regarding claim 8, Hibbard teaches each of the first and second protective covers comprises four corners (Fig 5a).
Hibbard does not expressly set forth at least one of these corners is rounded.
Nissen teaches at least one of these corners (Fig 8) is rounded (Fig 8, the S shape extends along the joint of the cover and that would mean that at the corners, the cover is rounded), to allow the joint to deform in response to strain experienced by the blade ([0004]).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbard in view of Takeuchi (US 2014/0186188).
Hibbard does not explicitly set forth at least one of the protective covers comprise an Elastomer, comprising Polyurethane or Polyethylene.
Takeuchi teaches a protective cover (14A) comprise an elastomer comprising polyurethane ([0019]), to improve the erosion resistance of the leading edge covering ([0019]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of  Hibbard with the teachings of Takeuchi to have a protective cover comprise an elastomer comprising polyurethane, to improve the erosion resistance of the leading edge covering.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/338602 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claim 1 of the copending application claim the same limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kyriakides (US 8043065) teaches a preformed leading edge segment for a wind turbine blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON FOUNTAIN/           Examiner, Art Unit 3745               

/Ninh H. Nguyen/           Primary Examiner, Art Unit 3745